UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SOMJAI MURRELL,                          
                  Plaintiff-Appellant,
                  v.
                                                No. 01-6558
DARLENE BEST, Undercover Officer;
UNNAMED POLICE OFFICERS,
             Defendants-Appellees.
                                         
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                          (CA-01-209-2)

                   Submitted: February 25, 2002

                       Decided: March 19, 2002

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Somjai Murrell, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          MURRELL v. BEST
                              OPINION

PER CURIAM:

   We ordered a limited remand of this case to the district court to
ascertain whether Somjai Murrell’s allegations in his 42 U.S.C.A.
§ 1983 (West Supp. 1999) complaint amount to an attack on a convic-
tion for which he was incarcerated. The district court found that Mur-
rell’s action challenged the fact or duration of his confinement, and
thus should have been brought under 28 U.S.C.A. § 2254 (West 1994
& Supp. 2000). On remand, the district court determined that Murrell
was challenging an arrest that did not lead to a conviction or incarcer-
ation, and therefore that the incident that forms the basis of his § 1983
complaint is unconnected to his current incarceration. Thus, his claim
is cognizable under § 1983. See Brooks v. City of Winston-Salem, 85
F.3d 178, 181-82 (4th Cir. 1996). We therefore vacate the district
court’s dismissal of Murrell’s action and remand for further proceed-
ings. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the material before the court and
argument would not aid the decisional process.

                                        VACATED AND REMANDED